[Cite as Johnson v. Ohio Dept. of Job & Family Servs., 2013-Ohio-1451.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 98918




                                  STEPHEN JOHNSON
                                                          PLAINTIFF-APPELLANT

                                                    vs.

  OHIO DEPARTMENT OF JOB & FAMILY SERVICES
                                                          DEFENDANT-APPELLEE




                                           JUDGMENT:
                                            AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                    Case No. CV-784412

        BEFORE: Keough, P.J., E.A. Gallagher, J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                          April 11, 2013
APPELLANT

Stephen E. Johnson, Pro Se
P.O. Box 202013
Cleveland, Ohio 44120

ATTORNEYS FOR APPELLEE

Mike DeWine
Ohio Attorney General
By: Rebecca L. Thomas
        Charity Robl
Assistant Attorneys General
30 East Broad Street, 26th Floor
Columbus, Ohio 43215
KATHLEEN ANN KEOUGH, P.J.:

      {¶1} Plaintiff-appellant, Stephen Johnson, appeals the trial court’s decision

dismissing his administrative appeal. For the reasons that follow, we affirm.

      {¶2} This appeal originates from a decision Johnson received from the Cuyahoga

County Department of Job and Family Services (“CCDJFS”) regarding his wife’s

Medicaid and food assistance benefits. CCDJFS determined that Johnson’s wife did not

become eligible for such benefits until August 23, 2011.

      {¶3} Johnson challenged the CCDJFS decision by requesting a “state hearing”

before defendant-appellee, Ohio Department of Job and Family Services (“ODJFS”). On

March 7, 2012, ODJFS issued a decision from the state hearing (“state hearing decision”)

overruling Johnson’s appeal, but ordering CCDJFS to “determine if eligibility existed for

the Appellant’s wife retroactive to June 28, 2011.”        According to the state hearing

decision, CCDJFS had ten calender days to comply with the redetermination.

      {¶4} On March 15, 2012, Johnson faxed an administrative appeal of the state

hearing decision to ODJFS, asserting that his wife’s food assistance eligibility should be

June 28, 2011, and not the August 23, 2011 date that the county had used. This appeal

was file stamped on March 19, 2012. Because this was the exact issue CCDJFS was

ordered to redetermine, and the ten days had yet to run prior to the appeal being

submitted, the ODJFS administrative appeal officer issued a decision on May 22, 2012,
determining that “no further relief [was] available at this point.”

        {¶5} Nevertheless, Johnson filed an administrative appeal pursuant to R.C.

5101.35(E) with the Cuyahoga County Court of Common Pleas. In his notice of appeal,

he again claimed that his wife’s food assistance benefits should be retroactive to June 28,

2011. ODJFS moved to dismiss the appeal for lack of jurisdiction, arguing that Johnson

was not “adversely affected” by the underlying administrative decision because it had

simply affirmed a remand to determine whether his wife’s food assistance benefits should

be retroactive to June 28, 2011. Johnson did not oppose the motion, and the trial court

granted ODJFS’s motion dismissing the appeal.

        {¶6} It is from this order that Johnson now appeals. In his sole assignment of

error, Johnson contends that the trial court “erred in failing to weigh the facts to

determine whether or not ODJFS honored their duty for May 22, 2012 redetermined

decision” [sic].

        {¶7} In this case, the trial court dismissed Johnson’s administrative appeal for lack

of jurisdiction. This court affords questions of jurisdiction a de novo review. L & F

Tavern, Inc. v. Ohio Liquor Control Comm., 10th Dist. No. 09AP-873, 2010-Ohio-1025,

¶ 11.

        {¶8} Johnson appealed to the common pleas court under R.C. 5101.35(E), which

adopts the provisions in R.C. 119.12. R.C. 119.12 permits any party “adversely affected”

by an order of an agency issued pursuant to an adjudication to appeal the order to the

court of common pleas. “A party is adversely affected for purposes of R.C. 119.12 when
its rights, privileges, benefits, or pecuniary interests are the subject of the administrative

adjudication, * * * and the party has been, or likely will be, injured by the administrative

order.” Rose v. Dept. of Job & Family Servs., 160 Ohio App.3d 581, 2005-Ohio-1804,

828 N.E.2d 166 (12th Dist.), ¶ 11.

       {¶9} Accordingly, in order to properly invoke the jurisdiction of the common pleas

court from an administrative order, the party must be adversely affected from an

administrative adjudication.

       {¶10} In this case, Johnson appealed one issue to ODJFS — whether his wife’s

food assistance benefits should be retroactive to June 28, 2011. The administrative officer

did not make any determination on this issue; rather, she stated:

       The state hearing decision overruled your food stamp and Medicaid appeals,
       but ordered the Agency to redetermine your wife’s eligibility for Medicaid
       and food assistance retroactive to June 28, 2011. You appeal and argue
       that your wife is eligible back to June 28, 2011, not August 2011. Based
       on the hearing decision, your wife’s Medicaid and food assistance are to be
       redetermined back to June 28. No further relief is available at this point.
       The agency is required to comply with the decision. * * *

       {¶11} Without a determination of Johnson’s wife’s food assistance benefits, this

ODJFS decision is not an adjudication. Therefore, Johnson was not “adversely affected”

by an administrative adjudication for purposes of R.C. 119.12 by the agency decision

from which he appealed; thus, he could not invoke the appellate jurisdiction of the

common pleas court. See Estep v. Ohio Dept. of Job & Family Servs., 10th Dist. Nos.

12AP-438 and 12 AP-490, 2012-Ohio-82.

       {¶12} Although Johnson argues that the March 7, 2012 state hearing decision has
not “been honored to this day,” this issue is not before this court. The issue is whether

Johnson was adversely affected by an administrative adjudication at the time he submitted

his appeal of the state hearing decision — March 15, 2012. Because no redetermination

was conducted at the time he submitted his appeal of the March 7, 2012 decision, he was

not adversely affected by an adjudication and his arguments raised on appeal before the

ODJFS director and again in the administrative appeal in the trial court were not ripe for

review.

       {¶13} The record before this court is unclear whether the redetermination as

previously ordered has since been conducted.1 Nevertheless, for purposes of this appeal,

Johnson did not properly invoke the court’s jurisdiction; thus, the trial court did not err in

granting the State’s motion to dismiss. Johnson’s assignment of error is overruled.

       {¶14} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




        It was revealed at oral argument that CCDJFS complied with the redetermination order on
       1


March 21, 2012. CCDJFS reaffirmed that the benefits Johnson requested were properly calculated to
begin on the date of his application — August 23, 2011.
KATHLEEN ANN KEOUGH, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
EILEEN T. GALLAGHER, J., CONCUR